Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/22 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dominic Kotab on 06/14/22.
Claim 6: A method for forming a magnetic recording medium, the method comprising:
forming a magnetic layer above an underlayer
forming a protective layer above [[a]] the magnetic layer, the magnetic layer having a first magnetic material and particulates, the protective layer including a second material,
wherein at least some of the particulates of the magnetic layer protrude through the protective layer and are exposed along an upper surface of the protective layer.
Claim 20: A method for forming a magnetic recording medium, the method comprising: 
forming a magnetic layer above an underlayer, the magnetic layer including a first magnetic material and particulates; and
forming a protective layer above the magnetic layer,
wherein a composition of the protective layer is different than a composition of the magnetic layer, 
wherein at least some of the particulates of the magnetic layer protrude completely through the protective layer, and are exposed along an upper surface of the protective layer, and
wherein a thickness of the protective layer is at least 10% of a total thickness of the magnetic recording medium.
Allowable Subject Matter
Claims 1-12, 20-26 are allowed. Claims are amendment and terminal disclaimer has been filed to overcome obviousness double patenting U.S. Patent:10395684, and over U.S. Patent: 11322175. Further search did not result in any refence that can combine with prior references and teaches the particulates of the magnetic layer protrude completely through the protective layer, and are exposed along an upper surface of the protective layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712